DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed November 29, 2021, with respect to the title have been fully considered and are persuasive.  The objection of September 1, 2021 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, although Kai does not teach interposer contacts passing through adhesive material, Kai does teach interposer contacts passing through a dielectric material silicate glass.  Wutte is then brought in to teach that silicate glass may contain adhesive material as shown in updated rejection below.
Applicant's arguments filed November 29 ,2021 have been fully considered but they are not persuasive.	On page 11 applicant asserts that Kai does not disclose “the interposer structure conductively connected to the second semiconductor structure…”  However, as seen in the updated rejection below, Kai discloses int being connected to 2nd through elements 96, 86 and 88.
Status of the Claims
Claims 16-20 are canceled.  Claims 21-25 are added.  No new matter.  Claims 1-15, and 21-25 are present for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kai (US 2020/0286905).
	Claim 25, Kai discloses (Fig. 16-17, annotated Fig. 18B below) a semiconductor device, comprising: 	a first semiconductor structure (1st, labeled as 900 in Fig. 16) comprising a plurality of logic process-compatible devices (900 has plurality of logic devices 950, Para [0171]), a first interconnect layer (970, logic-side metal interconnects, Para [0173]) comprising a plurality of interconnects (970 has plurality of interconnects), and a first bonding layer (990/978, logic-side interconnect-level dielectric/bonding pads, Para [0173]) comprising a plurality of first bonding contacts (978, bonding pads, Para [0173]); 	a second semiconductor structure (2nd) comprising an array of NAND memory cells (2nd has vertical NAND device, Para [0086], hereinafter “NAND”), a second interconnect layer (top of each of conductive layers 146/246 and 76 of NAND would have a pad for connection to 86 and 88 respectively, hereinafter “interconnect”)  comprising a plurality of interconnects (interconnect has plurality for each 86/88),  and a second bonding layer (282/86/88, contact level dielectric/ via structures, Para [0168]) comprising a plurality of second bonding contacts (86/88, via structures, Para [0168]) and 	an interposer structure (int) vertically between the first and second semiconductor structures int is between 1st and 2nd) , comprising: 	a first interposer bonding layer (390/378, memory-side interconnect-level dielectric/memory-side bonding pads, Para [0170]) comprising a plurality of first interposer contacts (378, memory-side bonding pads, Para [0170]) disposed at a first side of the interposer structure (378 disposed on top side of int); and 	a second interposer bonding layer (284/96/98, bit-line-level dielectric/metal interconnect, Para [0169]) comprising a plurality of second interposer contacts (96/98, bit-line-level metal interconnects, Para [0169]) disposed at a second side opposite of the first side of the interposer structure (96/98 disposed on bottom side of int), the plurality of second interposer contacts being conductively connected to the plurality of first interposer contacts (378 is connected to 96/98 through 374/376, Para [0170]), wherein: 	the interposer structure is attached to the first semiconductor structure through the first interposer bonding layer (int is attached to 1st through 390/378) and is conductively connected to the first semiconductor structure through the first interconnect layer, first bonding contacts and the first interposer contacts (int connected to 900 through 970, 978 and 378); and 	the interposer structure is attached to the second semiconductor structure through the second interposer bonding layer (int is attached to 2nd through 284/96/98) and is conductively connected to the second semiconductor structure through the second interconnect layer, the second bonding contacts and second interposer contacts (int connected to 2nd through interconnect, 86/88 and 96/98).

    PNG
    media_image1.png
    933
    1039
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3, 5-6, 9-10, 12-13, and 21-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai (US 2020/0286905) in view of Wutte (US 2014/0217495).
	Claim 1, Kai discloses (Fig. 16-17, annotated Fig. 18B below) a semiconductor device, comprising: 	a first semiconductor structure (1st, labeled as 900 in Fig. 16) comprising a plurality of logic process-compatible devices (900 has plurality of logic devices 950, Para [0171]) and a first bonding layer (990/978, logic-side interconnect-level dielectric/bonding pads, Para [0173]) comprising a plurality of first bonding contacts (978, bonding pads, Para [0173]); 	a second semiconductor structure (2nd) comprising an array of NAND memory cells (2nd has vertical NAND device, Para [0086], hereinafter “NAND”) and a second bonding layer (282/86/88, contact level dielectric/ via structures, Para [0168]) comprising a plurality of second bonding contacts (86/88, via structures, Para [0168]) and 	an interposer structure (int) vertically between the first and second semiconductor structures (int is between 1st and 2nd) , comprising: 	a first interposer bonding layer (390/378, memory-side interconnect-level dielectric/memory-side bonding pads, Para [0170]) comprising a plurality of first interposer contacts (378, memory-side bonding pads, Para [0170]) disposed at a first side of the interposer structure (378 disposed on top side of int); and 	a second interposer bonding layer (284/96/98, bit-line-level dielectric/metal interconnect, Para [0169]) comprising a plurality of second interposer contacts (96/98, bit-line-level metal interconnects, Para [0169]) disposed at a second side opposite of the first side of the interposer structure (96/98 disposed on bottom side of int), the plurality of second interposer contacts being conductively connected to the plurality of first interposer contacts (378 is connected to 96/98 through 374/376, Para int is attached to 1st through 390/378) and is conductively connected to the first semiconductor structure through the first bonding contacts and the first interposer contacts (int connected to 900 through 978 and 378); and 	the interposer structure is attached to the second semiconductor structure through the second interposer bonding layer (int is attached to 2nd through 284/96/98) and is conductively connected to the second semiconductor structure through the second bonding contacts and second interposer contacts (int connected to 2nd through 86/88 and 96/98).	Kai does not explicitly disclose the plurality of first interposer contacts passing through a first adhesive material of the first interposer bonding layer; the plurality of second interposer contacts passing through a second adhesive material of the second interposer bonding layer.	However, Kai discloses level dielectric layers 284/390 may comprise a dielectric material such as silicate glass (Para [0178]).	Furthermore, Wutte discloses that silicon oxide present in silicate glass may function as an adhesive layer (Para [0054]).	it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Wutte, including the specific material of the adhesive layer in silicate glass to the teachings of Kai. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as a dielectric layer with adhesive properties. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.

    PNG
    media_image1.png
    933
    1039
    media_image1.png
    Greyscale
	Claim 2, Kai in view of Wutte discloses the semiconductor device of claim 1, wherein the first interposer bonding layer and the second interposer bonding layer comprise an comprises the first adhesive material to the first semiconductor structure, and the second interposer bonding layer comprises the second adhesive material to the second semiconductor structure, the first adhesive material being the same as the second adhesive material (Kai teaches 390/284 being formed of silicate glass and Wutte discloses silicate glass may have an adhesive layer).	Claim 3, Kai in view of Wutte discloses the semiconductor device of claim 2.	Kai discloses (see annotated Fig.  18B below) further comprising a redistribution layer (RDL) RDL between 390/378 and 284/96/98) , the redistribution layer (RDL) comprising the same adhesive material as the first interposer bonding layer and the second interposer bonding layer (RDL comprises portions of 490 that would have the silicate glass material); and 	a plurality of conductive routings distributed in one or more levels and conductively connected to one another (RDL has 374/376 interconnect structures in multiple levels and connected to one another, Para [0292]).

    PNG
    media_image2.png
    810
    1024
    media_image2.png
    Greyscale
	Claim 5, Kai in view of Wutte discloses the semiconductor device of claim 1.	Kai discloses (Figs. 16-17, annotated 18B above) wherein the first semiconductor structure is 1st is above 2nd), and the plurality of logic process-compatible devices are above the first bonding layer (950 are above 990/978).	Claim 6, Kai in view of Wutte discloses the semiconductor device of claim 5.	Kai discloses (Figs. 16-17, annotated 18B above) wherein the first semiconductor structure (1st) comprises a semiconductor layer (902, semiconductor substrate, Para [0180]) above the plurality of logic process-compatible devices (902 is above 950), and the second semiconductor structure (2nd) comprises a substrate (310, substrate, Para [0079]) under the array of NAND memory cells (310 is under the NAND cells in 2nd).
	Claim 9, Kai discloses (Fig. 16-17, annotated Fig. 18B below) a semiconductor device, comprising: 	a first semiconductor structure (1st, labeled as 900 in Fig. 16) comprising a first device layer (900 has plurality of devices 950, Para [0171]) and a first bonding layer (990/978, logic-side interconnect-level dielectric/bonding pads, Para [0173]) comprising a plurality of first bonding contacts (978, bonding pads, Para [0173]); 	a second semiconductor structure (2nd) comprising a second device layer (2nd has vertical NAND device, Para [0086], hereinafter “NAND”) and a second bonding layer (282/86/88, contact level dielectric/ via structures, Para [0168]) comprising a plurality of second bonding contacts (86/88, via structures, Para [0168]) and 	an interposer structure (int) vertically between the first and second semiconductor structures (int is between 1st and 2nd) , comprising: 	a redistribution layer (RDL) comprising a plurality of conductive routings distributed in one or more levels (RDL has 374/376 interconnect structures and multiple levels, Para [0292]);	a first interposer bonding layer (378, memory-side bonding pads, Para [0170]) comprising a plurality of first interposer contacts (plurality of 378) disposed at a first side of the redistribution layer (378 disposed on top side of RDL); and 	a second interposer bonding layer (284/96/98, bit-line-level dielectric/metal interconnect, Para [0169]) comprising a plurality of second interposer contacts (96/98, bit-line-level metal interconnects, Para [0169]) disposed at a second side opposite of the first side of the interposer structure (96/98 disposed on bottom side of RDL), the plurality of second interposer contacts being conductively connected to the plurality of first interposer contacts through the conductive routings (378 is connected to 96/98 through 374/376, Para [0170]), wherein: 	the interposer structure is attached to the first semiconductor structure through the first interposer bonding layer (int is attached to 1st through 390/378) and is conductively connected to the first semiconductor structure through the first bonding contacts and the first interposer contacts (int connected to 900 through 978 and 378); and 	the interposer structure is attached to the second semiconductor structure through the second interposer bonding layer (int is attached to 2nd through 284/96/98) and is conductively connected to the second semiconductor structure through the second bonding contacts and second interposer contacts (int connected to 2nd through 86/88 and 96/98).	Kai does not explicitly disclose the plurality of first interposer contacts passing through a first adhesive material of the first interposer bonding layer; the plurality of second interposer contacts passing through a second adhesive material of the second interposer bonding layer.	However, Kai discloses level dielectric layers 284/390 may comprise a dielectric material such as silicate glass (Para [0178]).	Furthermore, Wutte discloses that silicon oxide present in silicate glass may function as an adhesive layer (Para [0054]).	it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Wutte, including the specific material of the adhesive layer in silicate glass to the teachings of Kai. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as a dielectric layer with adhesive properties. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.	
    PNG
    media_image2.png
    810
    1024
    media_image2.png
    Greyscale
	Claim 10, Kai in view of Wutte discloses the semiconductor device of claim 9, wherein the first interposer bonding layer comprises the first adhesive material to the first semiconductor structure, the second interposer bonding layer comprises the second adhesive material to the second semiconductor structure (Kai discloses 390/284 comprising silicate glass and Wutte discloses its adhesive properties), RDL comprises portions of 390 that comprise silicate glass).	Claim 12, Kai in view of Wutte discloses the semiconductor device of claim 9.	Kai discloses (Figs. 16-17, annotated 18B above) the first semiconductor structure is above the second semiconductor structure (1st is above 2nd), and the first device layer is above the first bonding layer (950 is above 990/978).	Claim 13, Kai in view of Wutte discloses the semiconductor device of claim 12.	Kai discloses (Figs. 16-17, annotated 18B above) wherein the first semiconductor structure (1st) comprises a semiconductor layer (902, logic-side substrate is semiconductor, Para [0180]) above the first device layer (902 is above 950), and the second semiconductor structure (2nd) comprises a substrate (310, memory-side substrate, Para [0079]) under the second device layer (310 is under NAND device).	Claim 21, Kai in view of Wutte discloses the semiconductor device of claim 1.	Kai discloses (Figs. 16-17, annotated 18B above) wherein: the first semiconductor structure comprises (1st) a first interconnect layer (970, logic-side metal interconnects, Para [0173]) between and conductively connecting (970 is between and connects 950 and 978) the plurality of logic process-compatible devices (950) and the plurality of first bonding contacts (978); and 	the second semiconductor structure (2nd) comprises a second interconnect layer (top of each of conductive layers 146/246 and 76 of NAND would have a pad for connection to 86 and 88 respectively, hereinafter “interconnect”)  between and conductively connecting (interconnect is between and connects NAND and 86/88) the array of NAND memory cells and the plurality of second bonding contacts (86/88), the second interconnect layer including a plurality of interconnects.	Claim 22, Kai in view of Wutte discloses the semiconductor device of claim 21.	Kai discloses (Figs. 16-17, annotated 18B above) wherein the plurality of logic process- compatible devices are conductively connected to the array of NAND memory cells through the first and 950 connected to NAND through 970 and interconnect).	Claim 23, Kai in view of Wutte discloses the semiconductor device of claim 9.	Kai discloses (Figs. 16-17, annotated 18B above) wherein: 	the first semiconductor structure (1st) comprises a first interconnect layer between and conductively connecting the first device layer (950) and the plurality of first bonding contacts (978); and 	the second semiconductor structure (2nd) comprises a second interconnect layer (top of each of conductive layers 146/246 and 76 of NAND would have a pad for connection to 86 and 88 respectively, hereinafter “interconnect”)   between and conductively connecting the second device layer (NAND) and the plurality of second bonding contacts (86/88), each of the first interconnect layer and the second interconnect layer including a plurality of interconnects (950 and interconnect have plurality of interconnects).	Claim 24, Kai in view of Wutte discloses the semiconductor device of claim 23.	Kai discloses (Figs. 16-17, annotated 18B above) wherein the first device layer is conductively connected to the array of NAND memory cells through the first and second interconnect layers and the first and second bonding contacts (950 connected to NAND through 970 and interconnect).	Claim(s) 1, 7-9, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kai (US 2020/0286905) in view of Wutte (US 2014/0217495) alternate rejection.
	Claim 1, Kai discloses (Fig. 16-17, annotated Fig. 18B below) a semiconductor device, comprising: 	a first semiconductor structure (1st, labeled as 900 in Fig. 16) comprising a plurality of logic process-compatible devices (900 has plurality of logic devices 950, Para [0171]) and a first bonding layer (990/978, logic-side interconnect-level dielectric/bonding pads, Para [0173]) comprising a plurality of first bonding contacts (978, bonding pads, Para [0173]); 2nd) comprising an array of NAND memory cells (2nd has vertical NAND device, Para [0086]) and a second bonding layer (282/86/88, contact level dielectric/ via structures, Para [0168]) comprising a plurality of second bonding contacts (86/88, via structures, Para [0168]) and 	an interposer structure (int) vertically between the first and second semiconductor structures (int is between 1st and 2nd) , comprising: 	a first interposer bonding layer (390/378, memory-side interconnect-level dielectric/memory-side bonding pads, Para [0170]) comprising a plurality of first interposer contacts (378, memory-side bonding pads, Para [0170]) disposed at a first side of the interposer structure (378 disposed on bottom side of int); and 	a second interposer bonding layer (284/96/98, bit-line-level dielectric/metal interconnect, Para [0169]) comprising a plurality of second interposer contacts (96/98, bit-line-level metal interconnects, Para [0169]) disposed at a second side opposite of the first side of the interposer structure (96/98 disposed on top side of int), the plurality of second interposer contacts being conductively connected to the plurality of first interposer contacts (378 is connected to 96/98 through 374/376, Para [0170]), wherein: 	the interposer structure is attached to the first semiconductor structure through the first interposer bonding layer (int is attached to 1st through 390/378) and is conductively connected to the first semiconductor structure through the first bonding contacts and the first interposer contacts (int connected to 900 through 978 and 378); and 	the interposer structure is attached to the second semiconductor structure through the second interposer bonding layer (int is attached to 2nd through 284/96/98) and is conductively connected to the second semiconductor structure through the second bonding contacts and second interposer contacts (int connected to 2nd through 86/88 and 96/98).284/390 may comprise a dielectric material such as silicate glass (Para [0178]).	Furthermore, Wutte discloses that silicon oxide present in silicate glass may function as an adhesive layer (Para [0054]).	it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Wutte, including the specific material of the adhesive layer in silicate glass to the teachings of Kai. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as a dielectric layer with adhesive properties. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.

    PNG
    media_image3.png
    933
    1039
    media_image3.png
    Greyscale
	Claim 7, Kai in view of Wutte discloses the semiconductor device of claim 1.	Kai discloses (Figs. 16-17, annotated 18B above) wherein the second semiconductor structure is above the first semiconductor structure (2nd is above 1st), and the array of NAND memory cells is above the second bonding layer (NAND structure is above 282/86/88).	Claim 8, Kai in view of Wutte discloses the semiconductor device of claim 7.	Kai discloses (Figs. 16-17, annotated 18B above) wherein the second semiconductor structure (2nd) comprises a semiconductor layer (310, memory-side substrate is semiconductor, Para [0079]) above the array of NAND memory cells (310 is above NAND structure), and the first semiconductor 1st) comprises a substrate (910, logic-die substrate is semiconductor, Para [0171]) under the plurality of logic process-compatible devices (910 is under 950).	Claim 9, Kai discloses (Fig. 16-17, annotated Fig. 18B below) a semiconductor device, comprising: 	a first semiconductor structure (1st, labeled as 900 in Fig. 16) comprising a first device layer (900 has plurality of devices 950, Para [0171]) and a first bonding layer (990/978, logic-side interconnect-level dielectric/bonding pads, Para [0173]) comprising a plurality of first bonding contacts (978, bonding pads, Para [0173]); 	a second semiconductor structure (2nd) comprising a second device layer (2nd has vertical NAND device, Para [0086]) and a second bonding layer (282/86/88, contact level dielectric/ via structures, Para [0168]) comprising a plurality of second bonding contacts (86/88, via structures, Para [0168]) and 	an interposer structure (int) vertically between the first and second semiconductor structures (int is between 1st and 2nd) , comprising: 	a redistribution layer (RDL) comprising a plurality of conductive routings distributed in one or more levels (RDL has 374/376 interconnect structures and multiple levels, Para [0292]);	a first interposer bonding layer (378, memory-side bonding pads, Para [0170]) comprising a plurality of first interposer contacts (plurality of 378) disposed at a first side of the redistribution layer (378 disposed on bottom side of RDL); and 	a second interposer bonding layer (284/96/98, bit-line-level dielectric/metal interconnect, Para [0169]) comprising a plurality of second interposer contacts (96/98, bit-line-level metal interconnects, Para [0169]) disposed at a second side opposite of the first side of the interposer structure (96/98 disposed on top side of RDL), the plurality of second interposer contacts being conductively connected to the plurality of first interposer contacts through the conductive routings (378 is connected to 96/98 through 374/376, Para [0170]), wherein: int is attached to 1st through 390/378) and is conductively connected to the first semiconductor structure through the first bonding contacts and the first interposer contacts (int connected to 900 through 978 and 378); and 	the interposer structure is attached to the second semiconductor structure through the second interposer bonding layer (int is attached to 2nd through 284/96/98) and is conductively connected to the second semiconductor structure through the second bonding contacts and second interposer contacts (int connected to 2nd through 86/88 and 96/98).	Kai does not explicitly disclose the plurality of first interposer contacts passing through a first adhesive material of the first interposer bonding layer; the plurality of second interposer contacts passing through a second adhesive material of the second interposer bonding layer.	However, Kai discloses level dielectric layers 284/390 may comprise a dielectric material such as silicate glass (Para [0178]).	Furthermore, Wutte discloses that silicon oxide present in silicate glass may function as an adhesive layer (Para [0054]).	it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Wutte, including the specific material of the adhesive layer in silicate glass to the teachings of Kai. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as a dielectric layer with adhesive properties. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.

    PNG
    media_image4.png
    933
    1039
    media_image4.png
    Greyscale
	Claim 14, Kai in view of Wutte discloses the semiconductor device of claim 9.	Kai discloses (Figs. 16-17, annotated 18B above) wherein the second semiconductor structure is above the first semiconductor structure (2nd is above 1st), and the second device layer is above the second bonding layer (NAND device is above 282/86/88).	Claim 15, Kai in view of Wutte discloses the semiconductor device of claim 14.	Kai discloses (Figs. 16-17, annotated 18B above) wherein the second semiconductor structure (2nd) comprises a semiconductor layer (902, logic-side substrate is semiconductor, Para [0180]) above the second device layer (902 is above 950), and the first semiconductor structure (1st) comprises a 310, memory-side substrate, Para [0079]) under the first device layer (310 is under NAND device).

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai (US 2020/0286905) in view of Wutte (US 2014/0217495) in further view of Das (US 2018/0102470)..
	Claim 4, Kai in view of Wutte discloses the semiconductor device of the claim 2.	Kai in view of Wutte does not explicitly disclose wherein the first interposer bonding layer and the second interposer bonding layer comprise an adhesive polymer.	 However, Das discloses bonding wafers through an intermediary polymer adhesive (Para [0117]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the polymer adhesive of Das to the bonding layers of Kai as the polymer creates a strong bonding between substrates (Das, Para [0127]).	Claim 11, Kai in view of Wutte discloses the semiconductor device of the claim 10.	Kai in view of Wutte does not explicitly disclose wherein the same adhesive material comprises an adhesive polymer.	However, Das discloses bonding wafers through an intermediary polymer adhesive (Para [0117]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the polymer adhesive of Das to the bonding layers of Kai as the polymer creates a strong bonding between substrates (Das, Para [0127]).
	
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819